Citation Nr: 1645192	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral lower extremity neuropathy disability, to include as secondary to a knee disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.

The Veteran testified at a hearing before the Board in May 2012.  A transcript of that hearing has been associated with the electronic claims file.

The Board remanded the claims for additional development in May 2014.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for further development of the Veteran's claims.

As noted above, the Board remanded the Veteran's claims in May 2014.  The remand directives included affording the Veteran VA examinations for his hands and knees.  In compliance with those directives, the Veteran was afforded VA examinations for his hands and knees in March 2015.  The Board, however, does not find these examinations adequate for adjudication purposes.

As to the bilateral knee claim, the March 2015 examiner discussed treatment for right knee sprain on "06 July 1980" and otherwise noted that the claims file "contains NO other documentation of Follow up examination or treatment."  The service treatment records, however, indicate that the examiner combined two separate treatment visits for the right knee.  In that regard, on July 2, 1980, the Veteran reported right knee pain and an old previous injury.  On examination, there was tenderness lateral to the patella, but good range of motion and no evidence of a ligament injury.  The assessment was right knee strain.  On July 6, 1981, the Veteran sought treatment for recurrent pain in the right knee.  On examination, there was questionable medial instability without swelling.  The assessment was knee strain.  A contemporaneous x-ray record noted the Veteran's report of a painful injury to the right knee 4 to 5 months previously, but the report noted no significant abnormality on the images.  The Veteran was placed on light duty for 4 days, with no prolonged standing, walking, or running.  In light of the foregoing error in the VA examination report regarding the Veteran's in-service medical history and the fact that the rationale for the negative opinion as to the etiology of the current knee disability specifically was premised on only one in-service treatment visit for the right knee, the Board concludes that the issue must be remanded for a supplemental medical opinion.

There is a suggestion that the bilateral neuropathy claim is secondary to the Veteran's bilateral knee disabilities, as noted in the prior Board remand.  As such, adjudication of this claim is deferred, pending completion of the above development regarding the knees.

As to the bilateral hand claim, the March 2015 examiner discussed how the Veteran had a right hand fracture that pre-existed entrance into service and provided an opinion that there was clear and unmistakable evidence that such disability pre-existed service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The May 2014 Board remand, however, also requested an opinion as to whether it was at least as likely as not "that any knee or hand disability had its onset during or was causally related to service".  The March 2015 examination report failed to include an opinion in this regard.  The Board finds this oversight problematic given that the hand claim is bilateral in nature and the March 2015 examination report included x-rays of the right hand, which were normal, but failed to address the Veteran's left hand.  The examiner did note the absence of in-service complaints regarding either hand, but the Veteran has reported long-standing left hand pain and an October 2009 VA treatment record included a notation of possible degenerative joint disease in the hands.  In another October 2009 treatment record, the Veteran complained of osteoarthritis in the bilateral hands and described his hands as locking up.  The record does not appear to include left hand x-rays, either prior or subsequent to the examination, but VA treatment records include a general diagnosis of osteoarthritis.  It is unclear from the record whether such a diagnosis is limited to the knees, or includes the hands based on the above.  As such, the Board concludes that a remand is necessary for a new examination of the bilateral hands, specifically to include examination, x-rays, and an opinion regarding the left hand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the March 2015 VA examination of the Veteran's knees.  If that individual is unavailable, obtain the opinion from another qualified medical professional.  If the reviewing medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be reviewed in conjunction with the examination or review.

The medical professional must provide an opinion on the following: Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left knee disabilities were incurred in or are otherwise related to his active service.  

In reaching that conclusion, the medical professional is invited to consider the June 2, 1980, and June 6, 1981, treatments for right knee strain, as well as the Veteran's reports of ongoing bilateral knee problems following a 1980 injury when he slipped on ice and his knees struck the tire of a dump truck.  

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an examination by an appropriate medical professional for right and left hand disability claim.  All indicated tests should be completed, specifically to include x-rays of the left hand.  The electronic claims file should be made available to the examiner for review in conjunction with the examination. Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left hand disability was incurred in or is otherwise related to his active service.  

In reaching that conclusion, the examiner is invited to consider the October 2009 VA treatment record that included a notation of possible degenerative joint disease in the hands, another October 2009 treatment record wherein the Veteran complained of osteoarthritis in the bilateral hands and described his hands as locking up, and his general reports of injuring his hands in 1980 when he slipped on ice and struck the tire of a dump truck.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claims.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




